department of the treasury internal_revenue_service washington d c r uniform issue list feb selt ep rats tax exempt and sovernment entities legend taxpayer a amount m ira x ira y financial_institution f date date dear this is in response to your letter dated date in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code ‘the code’ the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a asserts that on date he received a distribution of amount m from ira x taxpayer a asserts that his failure to accomplish a rollover of amount m within the day period prescribed by sec_408 of the code was due to his erroneous belief that the rollover period wa sec_90 days instead of days taxpayer a intended to complete a rollover of the distribution of amount m however taxpayer a believed he had days within which to complete the rollover by the time taxpayer a realized his mistake the 60-day rollover period had expired taxpayer a arranged for a rollover of amount m with financial_institution f and deposited amount m into ira y on date which was beyond page the expiration of the 60-day rollover period taxpayer a subsequently wrote to the internal_revenue_service and requested a ruling to obtain a waiver of the day rollover period based on the facts and representations you request a ruling that the internal_revenue_service waive the 60-day rollover requirement with respect to the distribution of amount m contained in sec_408 of the code sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in grass income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 e of the code provides that the rollover provisions of sec_408 do nat apply to any amount required to be distributed under sec_408 ax6 sec_408 3a of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or i the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 d does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 d of the code provides a similar 60-day partial rollovers rollover period for page sec_408 of the code provides that the rollover provisions of sec_408 d do not apply to any amount required to be distributed under sec_408 ax6 sec_408 d of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider-all-relevant facts-and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred taxpayer a has not presented any evidence as to how any of the factors outlined in revproc_2003_16 caused his failure to timely roll over amount m rather taxpayer a has admitted that his failure to accomplish a rollover of amount m within the 60-day period prescribed by sec_408 of the code was due solely to his erroneous belief that the rollover period wa sec_90 days instead of days thus the service will not grant any extension to the 60-day rollover period of code sec_408 in this case concerning the distribution of amount mon date from ira x no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_61 k of the code provides that it may not be used or cited as precedent page if you wish to inquire about this ruling please contact 000k sincerely yours denes v joan manager employee_plans technical group enclosures deleted copy of letter_ruling notice of intention to disclose
